Citation Nr: 0803786	
Decision Date: 02/01/08    Archive Date: 02/12/08	

DOCKET NO.  01-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
prior to February 9, 2001, for a thoracolumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1971.  
His medals and badges include the Combat Action Ribbon and 
the Purple Heart Medal.

In an Order dated in July 2007, the United States Court of 
Appeals for Veterans Claims (Court) ordered that a Joint 
Motion for Remand be granted with regard to a decision by the 
Board of Veterans' Appeals (Board) in July 2006 that granted 
a 10 percent disability rating for the veteran's 
thoracolumbar spine disorder prior to February 9, 2001.  A 
review of the record reveals that there is a Clarified Joint 
Motion for Partial Remand in June 2007 in which the Board was 
to readdress the positive and negative evidence of record 
referred to in its July 2006 decision.

The Board notes that the evidence of record reveals that the 
disability at issue, classified for rating purposes as 
thoracolumbar strain with spondylosis at the L5 and 
conversion deformity at the T12, was rated as 0 percent 
disabling from May 28, 1971.  Subsequent to the 2006 Board 
decision, by decision review officer decision in August 2006, 
a 10 percent rating was assigned from January 31, 1974.  A 
50 percent disability rating for the back disorder was 
established, effective February 9, 2001.  

Service connection is in effect for other disorders, 
including post-traumatic stress disorder.  A combined 
disability rating of 90 percent has been in effect since 
March 1, 2001.  The veteran has been determined to be 
entitled to a total rating based on individual 
unemployability due to the severity of his service-connected 
disabilities from March 1, 2001. 




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  Prior to January 31, 1974, the veteran's low back 
disorder was not shown to be manifested by more than 
lumbosacral strain with characteristic pain on motion; no 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, or demonstrable deformity was shown.  

3.  Between January 31, 1974, and February 8, 2001, 
manifestations of the veteran's thoracolumbar strain included 
persistent pain and spasms.  During that time frame the 
veteran used home therapy which consisted of the use of a 
spinal traction device, massage therapies, modalities, and 
exercise techniques.

4.  Between 1974 and early 2001, the medical evidence did not 
show the presence of severe lumbosacral strain with marked 
motion restriction.


CONCLUSIONS OF LAW

1.  Prior to January 31, 1974, the criteria for a rating in 
excess of 10 percent for thoracolumbar spine disorder were 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292, 5295 (prior to September 23, 
2002).

2.  Between January 31, 1974, and February 8, 2001, a 20 
percent disability rating for thoracolumbar strain, but not 
more, is reasonably warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 
(prior to September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), became law.  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  The VCAA and its implementing regulations 
are applicable to this appeal.

In the instant case, the Board finds that VA essentially 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, in March 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  VA has 
provided the veteran with notice of the claim being decided 
by letters dated as recently as August 2005.  The collective 
content of the notice letters reflects compliance with the 
requirements of the law as found by the Court in Dingess and 
other case law.  In the notice letters, VA acknowledged the 
veteran's claim, notified him of the evidence needed to 
substantiate the claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.

While VA did not provide the veteran with information on 
disability ratings and effective dates, the Board finds this 
to be essentially harmless error, especially in light of the 
fact that the Board is granting a substantial benefit to the 
veteran as a result of this decision.  Indeed, the Board 
notes that in the report of contact dated in July 2005, it 
was indicated that it was the veteran's belief that his 
condition should be evaluated as 10 or 20 percent disabling 
during the time frame in question. 

With regard to the duty to assist the veteran, the veteran 
gave testimony at a hearing before the undersigned in May 
2006 in Washington, D.C.  A transcript of the hearing 
proceedings is of record and has been reviewed.  There is no 
indication of any outstanding medical records that have not 
been obtained.  Accordingly, the Board considers VA's duties 
to notify and assist the veteran in the development of his 
claim have been satisfied.  

Standard of Review.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5017; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the clam.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye to the lack of 
usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
Section 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide reasons and bases 
pertaining to Section 4.50 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
Section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 (1995).

The veteran's thoracolumbar spine disability has been rated 
under Codes 5294 and 5285-5292, codes which are no longer in 
effect.  VA has amended the Diagnostic Codes pertinent to 
spine ratings during the course of this appeal.  The revised 
rating criteria, if favorable to the claim, may be applied 
only for the period beginning on the effective dates of the 
regulatory amendments. In this particular case, however, the 
old rating criteria are for consideration since the time 
frame in question is prior to the changes that became 
effective in September 2002 and September 2003.  Under the 
old Diagnostic Codes 5294 and 5295, sacroiliac injury and 
weakness or lumbosacral strain warrants a 10 percent rating 
if present with characteristic pain on motion.  A 20 percent 
rating is authorized with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating of 40 percent is 
authorized for sacroiliac injury and weakness manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space or 
some of the above with abnormal mobility on forced motion.  

In the alternative, Diagnostic Code 5292 provides a 10 
percent disability rating for limitation of motion of the 
lumbar spine which is slight.  A 20 percent rating is 
assigned for motion restriction of the lumbar spine which is 
moderate in degree, while the maximum rating of 40 percent is 
assigned when motion restriction of the lumbar spine is 
severe.  38 C.F.R. §4.71a, Diagnostic Code 5292 (in effect 
prior to September 23, 2002).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

A review of the records prior to January 31, 1974, reflect 
that on a March 1972 VA examination, the veteran reported a 
history of a fragment wound injury in October 1970, during 
which the veteran was knocked onto his back over his own 
weapon.  He had complaints of an occasional backache.  An 
examination of the back showed no muscle spasm or tenderness.  
An x-ray of the dorsolumbar spine showed a bony defect at L5 
suggestive of spondylolysis.  

The evidence during this period is consistent with the 
assignment of a 10 percent evaluation.  There was no finding 
in the record of muscle spasm or other symptomatology which 
would warrant an increased evaluation.  

However, based on a longitudinal review of the evidence of 
record during the period from January 31, 1974 to February 8, 
2001, the Board finds that the veteran's thoracolumbar spine 
disorder reasonably warrants a 20 percent disability rating 
under the provisions of Code 5295.  There is limited evidence 
with regard to the service-connected disability during the 
time frame in question.  The evidence includes the report of 
a VA examination in January 1974 at which time pain was noted 
on palpation over the lumbar and thoracic spine with 
crepitation over the entire thoracic spine on functioning and 
extension.  The veteran's spine was described as well aligned 
and his gait was observed to be normal.  Other than straight 
leg raising resulting in hamstring tightness bilaterally, 
neurological testing was essentially unremarkable.  X-ray 
studies of the lumbosacral spine were essentially 
unremarkable.  Motion of the spine was not indicated.  A 
pertinent diagnosis was made of chronic lumbosacral strain.

Also of record is an April 2006 communication from a massage 
therapist who indicated he had known the veteran for 30 
years. He stated that during that time frame the veteran has 
experienced persistent lumbar and thoracic pain and spasms.  
He recommended home therapy consisting of the use of a spinal 
contraction device, massage therapies, modalities, and 
exercise techniques.  

Also of record is a September 2006 statement from the 
veteran's mother in which she indicated it was noticeable to 
her that the veteran was in constant back pain and he was 
constantly grimacing.  She recalled that whenever she told 
him to stand up straight, he would reply that it hurt too 
much to do so.

Based on the foregoing, the Board holds that a 20 percent 
disability rating for the veteran's back disorder, but not 
more, is reasonably warranted for the time period from 
January 31, 1974, to February 8, 2001.  The massage therapist 
who treated and evaluated the veteran for some 30 years prior 
to 2006 referred to persistent pain and spasms involving the 
lumbar and thoracic spine.  At the hearing before the 
undersigned in May 2006, the veteran gave testimony as to the 
constant pain he experienced in the lumbar and thoracic spine 
during the time period in question.  The Board is persuaded 
that, particularly with resolution of all reasonable doubt in 
the veteran's favor, that the complaints of pain and the 
indication by the therapist of spasms involving the spine 
over the years reasonably warrant the assignment of a 
20 percent disability rating under Code 5295.  However, there 
is no showing in the evidence of record of a disability 
picture indicative of severe motion restriction or severe 
lumbosacral strain during the time frame in question.  
Neither the massage therapist nor the veteran referred to 
marked limitation of forward bending, loss of lateral motion 
with arthritic changes, complaints indicative of positive 
Goldthwaite's sign, or other symptoms warranting the next 
higher rating of 40 percent under Code 5295 or severe motion 
restriction of the spine under Code 5292.


ORDER

Prior to January 31, 1974, a disability rating in excess of 
10 percent for thoracolumbar strain is denied.  To this 
extent, the appeal is denied.  

From January 31, 1974, to February 8, 2001, a disability 
rating of 20 percent, but not more, for thoracolumbar strain 
is granted under the provisions of Diagnostic Code 5295, 
subject to the laws and regulations governing the award of 
monetary benefits. 


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


